ELECTRONIC RECORD                                  S60-/5
COA#       05-14-00218-CR                        OFFENSE:        CAPITAL MURDER


STYLE:     francisjeremym.                       COUNTY:         Dallas

                                                                 Criminal District Court 5 of Dallas
COA DISPOSITION:        AFFIRM                   TRIAL COURT: County


DATE:06/23/2015                   Publish: NO    TC CASE #:      F11-62030-L




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:    FRANCIS, JEREMY M. v.                       CCA#:                    S60-I5
         PRO       ££                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

  bismiSStk *S QVTimeLH                               JUDGE:

DATE:              /P/24/201%                         SIGNED:                             PC:

JUDGE:             l&l GoU4*s                         PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                    REHEARING IN CCA IS:

                                                   JUDGE:




                                                                               ELECTRONIC RECORD